     Case 2:18-cr-00156-JAD-NJK Document 60 Filed 03/30/20 Page 3 of 3




 1   Maysoun Fletcher, Esq.
     Nevada Bar No. 10041
 2
     The Fletcher Firm, P.C.
 3   5510 South Fort Apache Rd.
     Las Vegas, Nevada 89148
 4   Telephone: (702) 835-1542
     Facsimile: (702) 835-1559
 5   maf@fletcherfirmlaw.com
 6   Attorney for Defendant, Shawn Patrick Cody Dixon

 7                                 UNITED STATES DISTRICT COURT

 8                                     DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-00156-JAD-NJK

10                        Plaintiff,                   ORDER TO CONTINUE SENTENCING

11   v.                                                         ECF No. 60

12   SHAWN PATRICK CODY DIXON,
                    Defendant.
13

14
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
15
     Court hereby orders that sentencing in the above-captioned matter be vacated and
16
     continued until June 22, 2020, at the hour of 10:00 a.m.
17

18          DATED this 30th day of March, 2020.
19

20

21                                                    JENNIFER DORSEY
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25
26


                                                  3
